DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-2 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 20070007742) in view of Eppelein (US 20040140641), further in view of Nuno et al. (US 20060175788).
Regarding Claim 1, Allen et al. discloses an automobile suspension device comprising: a wheel support (40) that supports a wheel (Paragraph [0029]; “wheel support knuckle”) and has an opening (figs. 3 and 6; see the central opening of the wheel support) formed at a center portion to allow an axle to pass therethrough (see, for example, Par [0040]; “axle axis”); a trailing arm (46) and a lower arm (42) connecting a lower portion of the wheel support and a vehicle body (38) and an upper arm (44); a damper (50, 52) that has an upper end (see 50) connected to the vehicle body and a lower end (see 50) connected to the lower arm (Par [0029]; 50 connected between 42 and 38), and is disposed to incline upward (fig. 5; see 50) toward a vehicle-width-direction inner side in a rear view (fig. 5), wherein the lower arm has a vehicle-body-side end (see 82) connected to the vehicle body through a pivot (bushing 82), and a wheel-side end (see 58) connected to the wheel support through a pivot (bushing 58), the damper is connected to the lower arm by a connection (annotated version of fig. 5 attached below; see 50a), the lower arm has an upwardly open U-shaped cross-section (see fig. 6; 42) formed by front and rear wall surfaces (see the side wall surfaces of 42 in fig. 6) and a bottom surface (see the bottom surface of 42 in fig. 6) extending in a longitudinal direction of the lower arm, each of the front and rear wall surfaces of the lower arm has a damper mounting portion (annotated figs. 4 and 5 attached below; see the connection bolt 50a connecting 50 to 42 from both front and rear wall surfaces), which axially supports the connection of the damper, at a position lower (annotated version of fig. 5; see 50a at a lower position than 58 and 82) than a straight line connecting the pivot on the wheel side of the lower arm and the pivot on the vehicle-body side of the lower arm, and the bottom surface of the lower arm has a bulge (annotated version of fig. 5; see the bulge below 50a) bulging downward, at a position under the damper mounting portion, to accommodate the connection of the damper.
However, Allen et al. does not disclose that the automobile suspension device comprises a leading arm connecting an upper portion of the wheel support and the vehicle body and a control arm connecting a rear portion of the wheel support and the vehicle body.
Eppelein teaches an automobile suspension device comprising a rear wheel 5-link suspension (Par [0002]), including a wheel support (2) that supports a wheel (7) and has an opening (see 4) formed at a center portion to allow an axle (4) to pass therethrough; a trailing arm (12) and a lower arm (11) connecting a lower portion (see figs. 1-3) of the wheel support and a vehicle body (1); an upper arm (14) and a leading arm (15) connecting an upper portion (see figs. 1-3) of the wheel support and the vehicle body; a control arm (13) connecting a rear portion (see fig. 2) of the wheel support and the vehicle body.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the automobile suspension device of Allen et al. in view of the teachings of Eppelein, such that the suspension device comprised a five-link suspension, including the trailing arm, the lower arm, the upper arm, and also a leading arm and a control arm, as by doing so, the automobile suspension device equipped with the five-link suspension would provide a smoother ride for the vehicle operator and offer optimum freedom of design, in particular with regard to the kinematic relationships of the automobile suspension device, with special emphasis on the elastokinematics. (Eppelein; Par [0002]).
Furthermore, while Allen et al., as modified, shows a connection (annotated version of fig. 5; 50A) between the damper and the lower arm, similar to the pivot bushings 58 and 82, Allen et al., as modified, does not explicitly disclose that the damper is connected to the lower arm through a pivot.
Nuno et al. teaches a lower arm (10) for an automobile suspension device, comprising front (11) and rear wall (12) surfaces and a bottom surface (13), wherein each of the front and rear wall surfaces of the lower arm has a damper mounting portion (104, 16; see figs. 1 and 4A-4B), the damper being connected to the lower arm through a pivot (4a; see figs. 2C and 4A-4B).
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the connection between the damper and the lower arm of Allen et al., as modified, in view of the teachings of Nuno et al., such that the connection was a pivot, as pivot bushings are well known in the art, and by doing so, the pivoted connection between the damper and the lower arm would give the damper a secure pivoting movement path with the vehicle during up and down strokes of the wheels in order to counteract the strokes of the wheel.



    PNG
    media_image1.png
    505
    665
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    541
    783
    media_image2.png
    Greyscale

Regarding Claim 2, Allen et al., as modified, discloses the automobile suspension device, wherein the lower arm (42) has a stabilizer-link mounting portion (see 54), at a position (see fig. 4) on a vehicle-width-direction outer side relative to the damper mounting portion (see 52).
However, Allen et al., as modified, does not disclose that each of the front and rear wall surfaces of the lower arm has a stabilizer-link mounting portion at a position on a vehicle-width-direction inner side relative to the damper mounting portion, and each of the front and rear wall surfaces of the lower arm has a rib extending in the longitudinal direction at least from the damper mounting portion to the stabilizer- link mounting portion.
Nuno et al. teaches the lower arm (10) for an automobile suspension device, comprising the front (11) and rear wall (12) surfaces and the bottom surface (13), wherein each of the front and rear wall surfaces of the lower arm has the damper mounting portion (104, 16; see figs. 1 and 4A-4B) and a stabilizer-link mounting portion (105, 17; see figs. 1 and 4A) at a position (Par [0089]; mounting portion 101 connected to vehicle body) on a vehicle-width-direction inner side relative to the damper mounting portion, and each of the front and rear wall surfaces of the lower arm has a rib (11c, 12c) extending (see figs. 1, and 2C-2B) in the longitudinal direction at least from the damper mounting portion (fig. 1; see 11c and 12c extending from 104 to 105) to the stabilizer- link mounting portion (the ribs 11c and 12c extending approximately to the general area of the mounting portion 105).
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the lower arm of Allen et al., as modified, in view of the teachings of Nuno et al., such that the lower arm comprised stabilizer link mounting portions on the front and rear wall surfaces mounted at a position on an inner side relative to the damper mounting portion, as it is known in the art to include stabilizer link mounting portions for a stabilizer bar positioned on an inner side of damper mounting portions, more space along the lower arm of the suspension would be provided, and the structural integrity of the connection between the stabilizer bar and the lower arm would be strengthened due to the dual mounting portions on the walls of the lower arm.
Furthermore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the front and rear wall surfaces of the lower arm of Allen et al., as modified, in view of the teachings of Nuno et al., such that the wall surfaces comprised a rib extending from the damper mounting portion to the stabilizer-link mounting portion, as by doing so, the ribs would reinforce the lower arm structure, in turn allowing for a reduction in weight of the lower arm while also ensuring sufficient strength and rigidity without increasing the number of manufacturing steps and cost (Nuno et al.; Par [0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616